Exhibit 10.2
June 16, 2009
Ms. Sally Frame Kasaks
c/o Pacific Sunwear of California, Inc.
3450 East Miraloma Avenue
Anaheim, California 92806-2101
Dear Sally:
     This letter confirms our agreement regarding the scheduled expiration of
your employment agreement and your retirement on January 31, 2010 (your
“Retirement Date”).
     The Company has, with your help, conducted a search for a candidate to
succeed you as the Company’s Chief Executive Officer (“CEO”) in light of your
Retirement Date. The Company has identified such a candidate sooner than was
anticipated and you have agreed to resign as CEO and from any other offices you
hold with the Company or any of its subsidiaries effective upon your successor’s
commencement of active employment with the Company (the “Transition Time”).
     During the period from the Transition Time through your Retirement Date
(the “Transition Period”), you will continue to be an employee of the Company
and will continue to serve as a member of the Board of Directors. Your
employment by the Company will terminate on your Retirement Date. During the
Transition Period, you will provide such transition services as may be requested
from time to time by the Company’s Board of Directors (the “Board”) and/or the
new CEO.
     During the Transition Period, the Company will continue to pay you a base
salary at your current annualized rate of $1,125,000 and you will continue to
participate in the Company’s employee benefit plans and programs pursuant to the
terms of your Employment Agreement with the Company dated May 22, 2007, as
amended (your “Employment Agreement”). Your equity awards granted by the Company
will continue to vest during the Transition Period, and the termination of
employment rules applicable to your awards (as set forth in the applicable award
agreements) will apply on your Retirement Date. You have been paid or granted,
as the case may be, any and all salary, bonuses, equity-based and other
incentive awards that you are entitled to receive from the Company to date and
you have agreed to forego any additional bonuses, equity-based awards and other
incentives that you may have otherwise been entitled to during the Transition
Period.
     You have agreed that you are not entitled to and that you will not make any
claim for severance benefits under your Employment Agreement, the Company’s
Executive Severance Plan or any other Company severance plan or policy in
connection with the Company’s hiring of a new CEO, any reduction in your
compensation and any reduction in your authorities, duties or responsibilities
contemplated by this letter. You agree that you are not entitled, now or at any
time in the future, to terminate your employment for “Good Reason” (or similar
concept) and receive severance benefits under any such agreement, plan or
policy. You will continue to be

 



--------------------------------------------------------------------------------



 



eligible for severance as provided in your Employment Agreement if the Company
actually terminates your employment before your Retirement Date.
     For purposes of clarity, you remain entitled to the supplemental retirement
benefit from the Company (on the terms and conditions that you and the Company
have previously agreed to) that relates to the portion of your supplemental
retirement benefit from Ann Taylor that was reduced in connection with your
employment by the Company.
     In connection with the Company’s desire to transition to an independent
Chair of the Board, you also resign as Chair of the Board effective at the
Transition Time.
     This letter agreement shall be governed by and construed under and in
accordance with the internal laws of the State of California, without regard to
conflicts of laws principles thereof. There are no representations, warranties,
or agreements, whether express or implied, or oral or written, with respect to
the subject matter hereof, except as set forth herein. In the event of any
inconsistency between this letter agreement, on the one hand, and your
Employment Agreement and/or the Company’s Executive Severance Plan, on the other
hand, this letter agreement controls. Except as expressly modified by this
letter agreement, your Employment Agreement otherwise remains in full force and
effect
     If this letter accurately sets forth our agreement with respect to the
foregoing matters, please sign the enclosed copy of this letter and return it to
me.

            Sincerely,


Pacific Sunwear of California, Inc.
      /s/ Thomas J. Leary       Thomas J. Leary      Senior Vice President,
General Counsel and Human Resources     

ACKNOWLEDGED AND AGREED:

     
/s/ Sally Frame Kasaks
   
 
   
Sally Frame Kasaks
   

 